Case: 11-13338    Date Filed: 04/29/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-13338
                        Non-Argument Calendar
                      ________________________

               D.C. Docket Nos. 8:11-cv-00682-SDM-TBM,

                            8:93-cr-00245-RAL-1



ORESTE LLANES,

                                                      Petitioner - Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                      Respondent - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (April 29, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
                    Case: 11-13338            Date Filed: 04/29/2013              Page: 2 of 3


         Oreste Llanes, a Cuban citizen facing deportation, appeals the district court’s

denial of his petition for a writ of coram nobis. According to his petition, Llanes

pleaded guilty in 1993 to federal drug charges and served an 84-month sentence.

After his release, Llanes was informed that he would be deported. In 2011, Llanes

petitioned for a writ of coram nobis, 1 challenging his 1993 conviction on the

grounds that counsel failed to inform him of the immigration consequences of his

guilty plea. His argument was based upon Padilla v. Kentucky, 559 U.S. 356

(2010), which held that the Sixth Amendment requires counsel to inform

noncitizen criminal defendants that pleading guilty may result in deportation.

         As Llanes concedes, Padilla was decided after his conviction became final

and thus could only serve as a basis for his petition if it is retroactively applicable

to cases on collateral review. 2 When Llanes filed his petition and briefed this

appeal, the retroactivity of Padilla was an unsettled question. See Chaidez v.

United States, — U.S. — , 133 S.Ct. 1103, 1107 n.2 (2013) (collecting cases). But

in February, the Supreme Court resolved the conflict and held that Padilla does not

apply retroactively to cases on collateral review. Id. at 1113 (“[D]efendants whose



1
  We assume, without deciding, that an ineffective-assistance claim is cognizable in a coram nobis petition. See
Chaidez v. United States, — U.S. — , 133 S. Ct. 1103, 1106 n.1 (2013) (assuming “without deciding” that “nothing
in this case turns on the difference between a coram nobis petition and a habeas petition”).
2
  Llanes’s apparent contention (confusingly argued under the Florida Supreme Court’s decision in Witt v. State, 387
So. 2d 922 (Fla. 1980), which is flatly inapplicable to Llanes’s federal conviction) that Padilla applies retroactively
even as a “new rule” under the exception for “watershed” rules of criminal procedure, see Teague v. Lane, 489 U.S.
288, 311-12 (1989), is squarely foreclosed by this court’s precedent. Figuereo-Sanchez v. United States, 678 F.3d
1203, 1209 (11th Cir. 2012) (“Padilla did not announce a watershed rule of criminal procedure.”).

                                                           2
              Case: 11-13338     Date Filed: 04/29/2013    Page: 3 of 3


convictions became final prior to Padilla . . . cannot benefit from its holding.”).

Accordingly, the district court did not err in denying Llanes’s petition.

      AFFIRMED.




                                           3